Case 19-05267-lrc    Doc 12   Filed 09/29/20 Entered 09/29/20 13:40:35       Desc Main
                              Document Page 1 of 6




  IT IS ORDERED as set forth below:




  Date: September 29, 2020
                                                    _____________________________________
                                                               Lisa Ritchey Craig
                                                          U.S. Bankruptcy Court Judge


 _______________________________________________________________

                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

IN THE MATTER OF:                       :      CASE NUMBERS
                                        :
DANIEL BOYELE VIDAH,                    :      BANKRUPTCY CASE
                                        :      19-56687-LRC
      Debtor.                           :
_____________________________           :
                                        :
DAVID SABETI,                           :      ADVERSARY PROCEEDING
                                        :      NO. 19-05267-LRC
      Plaintiff,                        :
                                        :
      v.                                :
                                        :
DANIEL BOYELE VIDAH,                    :      IN PROCEEDINGS UNDER
                                        :      CHAPTER 7 OF THE
      Defendant.                        :      BANKRUPTCY CODE


                                       ORDER

      Before the Court is a Motion for Summary Judgment (Doc. 5) (the “Motion”) filed

by David Sabeti (“Plaintiff”). The Motion arises in connection with a complaint (Doc. 1)
Case 19-05267-lrc           Doc 12      Filed 09/29/20 Entered 09/29/20 13:40:35                     Desc Main
                                        Document Page 2 of 6



(the “Complaint”) filed by Plaintiff seeking a determination that his judgment against

Daniel Boyele Vidah (“Defendant”) for $46,610 is nondischargeable pursuant to 11 U.S.C.

§ 523(a)(2)(A).1 This matter constitutes a core proceeding, over which this Court has

subject matter jurisdiction. See 28 U.S.C. §§ 157(b)(2)(I); 1334(b).

    I.       Background

         Defendant filed a voluntary petition for relief under Chapter 7 of the Bankruptcy

Code on April 30, 2019. See Case No. 19-56687-LRC, Doc. 1 (the “Bankruptcy Case”).

On August 2, 2019, Plaintiff filed the Complaint, which alleges that Plaintiff loaned

$50,000 to Defendant and two other parties, and Defendant provided collateral to Plaintiff

in the form of a quitclaim deed. After Defendant and the other parties then defaulted on the

loan, Plaintiff filed suit in the State Court of Gwinnett County (the “State Court”), asserting

claims for breach of contract, fraud, civil conspiracy, unjust enrichment, and punitive

damages. See Doc. 1, pp. 6-27 (the “State Court Complaint”).2 Regarding the fraud claim,

the State Court Complaint alleged that Defendant misrepresented to Plaintiff that he had

authority to convey the quitclaim deed as collateral for the loan.

         Defendant and the other parties failed to file a responsive pleading in the State Court,

and the State Court entered default judgment. Following a hearing on damages, at which

Plaintiff and Defendant appeared, the State Court entered final judgment in favor of

Plaintiff in the amount of $46,610 on November 18, 2016. See Doc. 1, pp. 26-27 (the “State



1
 All further references to § are to the Bankruptcy Code, title 11 of the United States Code, unless otherwise noted.
2
 The State Court Complaint was filed against Vidah Motorsports Corporation, Godfrey Andojo, and Kalilou Touray.
Pursuant to Defendant’s bankruptcy petition, Defendant has used the name Godfrey Andojo in the past eight years.
See Case No. 19-56687-LRC, Doc. 1, p. 1.

                                                         2
Case 19-05267-lrc       Doc 12    Filed 09/29/20 Entered 09/29/20 13:40:35         Desc Main
                                  Document Page 3 of 6



Court Judgment”).

         Through the Motion, Plaintiff contends that under the doctrine of collateral estoppel,

the State Court Judgment prevents Defendant from relitigating the fraud issues raised in the

State Court Complaint and, therefore, he is entitled to judgment as a matter of law that the

debt is nondischargeable pursuant to § 523(a)(2)(A). In response, Defendant argues that the

elements of collateral estoppel have not been satisfied because the State Court Judgment

did not specifically state whether the judgment was based on Plaintiff’s fraud claim or the

other claims asserted against Defendant in the State Court Complaint.

   II.      Legal Standards

         Pursuant to Rule 56 of the Federal Rules of Civil Procedure, made applicable to this

adversary proceeding by Rule 7056 of the Federal Rules of Bankruptcy Procedure, a court

will grant summary judgment only if “there is no genuine issue as to any material fact and

. . . the moving party is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(c), FED.

R. BANKR. P. 7056. The moving party bears the burden of establishing the right to summary

judgment. Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991); Clark v. Union

Mut. Life Ins. Co., 692 F.2d 1370, 1372 (11th Cir. 1982). Once the moving party makes a

prima facie showing of its right to judgment as a matter of law, the nonmoving party must

go beyond the pleadings and demonstrate that a material issue of fact exists precluding

summary judgment. Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). Where the facts

are not disputed, the Court must determine whether the moving party is entitled to judgment

as a matter of law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).

         At the summary judgment stage of a proceeding, the Court’s function is not to

                                               3
Case 19-05267-lrc         Doc 12    Filed 09/29/20 Entered 09/29/20 13:40:35           Desc Main
                                    Document Page 4 of 6



determine the truth of the matter by weighing the evidence, but rather to determine if there

is a genuine issue for trial. Id. When making this determination, the Court must view the

evidence in the light most favorable to the nonmoving party. Adickes v. S.H. Kress & Co.,

398 U.S. 144, 157 (1970); Rosen v. Biscayne Yacht & Country Club, Inc., 766 F.2d 482,

484 (11th Cir. 1985). “All reasonable doubts and inferences should be resolved in favor of

the opponent.” Amey, Inc. v. Gulf Abstract & Title, Inc., 758 F.2d 1486, 1502 (11th Cir.

1985).

   III.      Discussion

          Plaintiff contends that he is entitled to summary judgment because the State Court

Judgment collaterally estops relitigation of whether the debt owed arose from Defendant’s

fraud. “Collateral estoppel principles apply to dischargeability proceedings.” St. Laurent v.

Ambrose (In re St. Laurent), 991 F.2d 672, 675 (11th Cir. 1993) (citing Grogan v. Garner,

498 U.S. 279, 285 n.11 (1991)). Because the State Court Judgment was “rendered by a state

court, . . . the collateral estoppel law of that state must be applied to determine the

judgment's preclusive effect.” Id. at 675–76. To establish a claim for collateral estoppel

under Georgia law, the following elements must be satisfied:

          (1) There must be an identity of issues between the first and second actions;
          (2) the duplicated issue must have been actually and necessarily litigated in
          the prior court proceeding; (3) determination of the issue must have been
          essential to the prior judgment; and (4) the party to be estopped must have
          had a full and fair opportunity to litigate the issue in the course of the earlier
          proceeding.

Sterling Factors, Inc. v. Whelan, 245 B.R. 698, 704 (N.D. Ga. 2000); see also Community

State Bank v. Strong, 651 F.3d 1241, 1264 (11th Cir. 2011); In re Lewis¸ 2016 WL


                                                  4
Case 19-05267-lrc            Doc 12        Filed 09/29/20 Entered 09/29/20 13:40:35                        Desc Main
                                           Document Page 5 of 6



1426929, at *1 (Bankr. N.D. Ga. Apr. 11, 2016).

         Here, Defendant argues that neither the “actually and necessarily litigated” nor the

“essential to the judgment” prong is satisfied because the State Court Judgment made no

finding of fact as to whether Defendant engaged in fraudulent conduct. Plaintiff responds

by arguing that default judgments automatically satisfy these elements or, alternatively,

that bankruptcy courts in Georgia recognize that “fraud is rarely brought alone, and often

gives rise to other causes of action such as breach of contract, and a judgment that satisfies

multiple claims, including fraud, will not prevent the application of collateral estoppel.”3

The Court agrees with Defendant.

         In the State Court Judgment, the State Court did not make a clear finding of liability

as to any of the claims asserted by Plaintiff in the State Court Complaint. Instead, the State

Court Judgment merely says that Defendant “failed to respond to Plaintiff’s Complaint as

required by O.C.G.A. § 9-11-55(a), and therefore is in default” and that “Plaintiff shall

have judgment against Defendant Daniel Boyele Vidah in the amount of $46,610 with

interest accruing at the legal rate from the date of this judgment.” “Where two or more

possible grounds would theoretically support a judgment, and the court does not clearly

state on which ground its judgment rests, the judgment cannot have issue preclusive effect


3
  In support of the proposition that “a default judgment arising from multiple claims, including fraud, will not prevent
the application of collateral estoppel,” Plaintiff cites the case of In re Hooks, 238 B.R. 880 (Bankr. S.D. Ga. 1999).
However, the default judgment at issue in that case stated that the plaintiff was entitled to “recovery for all prayers for
relief in the Complaint including fraud.” Id. at 883. No such language is present in the default judgment in this case.
Further, Hooks relied on In re St. Laurent, 991 F.2d 672, which also held that a judgment based on multiple grounds
including fraud did not prevent the application of collateral estoppel. However, the court in St. Laurent held that a
determination of fraud had been necessary to the judgment because punitive damages were awarded in the judgment
and “[t]he state court based its punitive damages award explicitly upon its finding of fraud.” Unlike in St. Laurent, the
judgment at issue in this case does not impose punitive damages. Accordingly, these cases are distinguishable.


                                                            5
Case 19-05267-lrc     Doc 12    Filed 09/29/20 Entered 09/29/20 13:40:35       Desc Main
                                Document Page 6 of 6



as to either issue, for neither is definitely the ground of the judgment.” Community State

Bank, 651 F.3d at 1268; see also In re Lewis, 2016 WL 1426929, at *2. Because Plaintiff

pled multiple theories of recovery and the default judgment does not specify upon which

basis it was granted, the Court cannot find that the issue of fraud was “necessary” or

“essential” to the judgment. Therefore, the Court concludes that the State Court Judgment

does not satisfy the requirements for collateral estoppel under Georgia law.

                                      CONCLUSION

      Having found that the State Court Judgment is not entitled to preclusive effect, the

Court finds that genuine issues of material fact remain as to whether Defendant’s conduct

meets the requirements of § 523(a)(2)(A). Accordingly, for the reasons stated herein,

      IT IS HEREBY ORDERED that the Motion for Summary Judgment (Doc. 5)

filed by Plaintiff is DENIED.

                                END OF DOCUMENT

Distribution List

Roy Amit Banerjee
KPPB LAW
One Lakeside Commons, Suite 800
990 Hammond Drive, NE
Atlanta, GA 30328

Daniel Boyele Vidah
789 Hammond Dr. #1509
Atlanta, GA 30328

Danielle J. Eliot
Law Office of Danielle J. Eliot, PC
Suite 151
2470 Windy Hill Road, SE
Marietta, GA 30067

                                            6
